DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant submitted remarks in response to the latest Office action on 27 September 2021.  Therein, applicant amended claims 29, 37-40, 52 and 53.  Claims 54-56 are new.  No claims have been cancelled.  The submitted claims are considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 August 2021 is being considered by the examiner.

Response to Amendments/Arguments
Applicant's amendments and related arguments with respect to the amended independent claims have been fully considered but they are not persuasive.  Applicant asserts that the prior art does not disclose “the predetermined distance being determined based on at least one of a speed of the vehicle or a width of the free space region”.

For claim 52, examiner asserts that the teaching of Dolgov that determining a number of identified objects is reached is still relevant to the predetermined distance of the area between the boundaries.  Based on the number of objects in Dolgov, a vehicle may change its relative location between the two free space boundaries.   Thus, the predetermined distance is changed based on the obstacles in Dolgov and still reads on claim 52.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 34-42 and 44-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Publication No. 2008/0097699) in view of Dolgov, et al. (U.S. Patent No. 8,473,144).
With reference to claims 29, 39, 40 and 53, Ono discloses a system and a non-transitory computer-readable medium comprising instructions that are executable by at least one processor to cause the at least one processor to perform a method for navigating a vehicle and a vehicle comprising a body, the body including a driver side and a passenger side; an image capture device; and at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when 
Regarding the next limitation, Ono discloses free space boundaries (see para. 0095-implicitly determines the associated free space where the obstruction does not exist; “the data indicating the direction of presence of the obstruction” equivalent to “first free space boundary or the second free space boundary”).  However, Ono does not explicitly disclose that the path is “selected to maintain a predetermined distance between the vehicle” and the free space boundaries.   
A teaching from Dolgov discloses a “navigational path selected to maintain a predetermined distance between the vehicle” and free space boundaries (see Fig. 3, #308, see also col. 14:48 to 15:52), the predetermined distance being determined based on at least one of a speed of the vehicle or a width of the free space region (see col. 15:30-35; as the vehicle is biased toward the shoulder, the distance changes based on the determination of its position and its distance to the shoulder and is therefore equivalent to the predetermined distance being based on the width of the free space region).  It would have been obvious to one of ordinary skill in the art to modify Ono with the teaching of Dolgov based on 
Continuing with the claim, Ono further discloses causing the vehicle to travel on at least a portion of the determined navigational path within the free space region forward of the vehicle (see Fig. 13, #0116).   
For claims 30 and 41, Ono further discloses wherein the first free space boundary corresponds to at least one of a road edge, a curb, a barrier, a lane dividing structure, a parked vehicle, a tunnel wall, or a bridge structure (see Fig. 14, #38). 
With reference to claims 31 and 42, Ono does not explicitly disclose that the second free space corresponds to at least one of a road edge, a curb, a barrier, a lane dividing structure, a parked vehicle, a tunnel wall, or a bridge structure.  However, as Ono teaches that the first free space is one of the claimed elements, it would have been obvious to one of ordinary skill in the art to copy the abilities for detecting to the first free space to detecting the second free space to improve a vehicle motion control device capable of realizing optimum control for avoiding an obstruction in the case of an emergency.  
With reference to claims 33 and 44, Ono further teaches wherein the at least one processor is further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle (see Fig. 14, h2; not shaded as free space, interpreted as excluded).
Regarding claim 34 and 45, Ono further teaches wherein the obstacle includes a pedestrian (see Fig. 14, h2).
For claims 35 and 46, Ono further discloses wherein the obstacle includes another vehicle (see Fig. 14, h1). 

Referring to claims 37 and 48, Ono further teaches wherein the memory further includes instructions executable by the circuitry to cause the at least one processor to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude a region surrounding the identified obstacle from the free space region forward of the vehicle (see Fig. 18). 
For claims 38 and 49, Ono further discloses wherein the memory further includes instructions executable by the circuitry to cause the at least one processor to determine the region surrounding the identified obstacle based on a type of the obstacle (see para. 0100). 
With reference to claims 50 and 51, it would have been obvious to one of ordinary skill in the art to associate a boundary with the focal length/point of the capture device.  One of ordinary skill in the art would consider it well known that anything beyond the focal point of the camera would be highly inaccurate, leading to potential errors and endangering the safety of the vehicle occupants.  As image accuracy is a significant priority for obstacle recognition in vehicles, going beyond the focal length/point of an image capture device would be highly avoided for the reasons stated above.  It would have been obvious to one of ordinary skill in the art to maintain a boundary detection limit that is within the focal length of the image capture device based on the motivation to minimize inaccuracies to avoid endangering the safety of the vehicle occupants.
Referring to claim 52, Dolgov further teaches wherein the predetermined distance is further determined based on a number of obstacles within the free space region (see Fig. 3, #308, see also col. 
With regards to claim 54, Ono further discloses wherein the memory further includes instructions executable by the circuity to cause the at least one processor to determine the region surrounding the identified obstacle based on a speed of the vehicle (see para. 0113). 
Referring to claim 55, Ono further teaches using an image processing device based on images obtained by the system to detect the object and to cause the at least one processor to determine the region surrounding the identified obstacle based on an image capture rate of the image capture device (see paras. 0095-0096).
For claim 56, Ono further discloses wherein the memory further includes instructions executable by the circuity to cause the at least one processor to determine the region surrounding the identified obstacle based on a movement speed of the obstacle (see para. 0113).    

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663